DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fujimaki JP 200311299.
     The JP ‘299 reference discloses a paragraphs 60-67 of the translation provided in the IDS filed 4/23/19 a following vehicle and method control that reverts from remote control driving to automatic drive as the vehicle approaches a predetermined distance a recited in paragraph 66.


The present invention can be appropriately designed and changed without departing from the scope of the invention. For example, in the above-described embodiment, the display 15 is assumed to be a display such as a liquid crystal display, but the present invention is not limited to this, and it is a goal iype directly applied to the driver riding on She leading car May be Of course, this goggle type display means may correspond to a stereoscopic imago, and the camera 41 of the following vehicle 2 may be a compound eye. in this case, the driver can view the situation in front of the follow-up vehicle 2 in a stereoscopic image, and the driver can drive the follow-up vehicle 2 with higher accuracy by viewing the stereoscopic image In this manner.

[0061]



[0062]

Therefore, when the steering IS of the following vehicle, the accelerator motor 17, and the brake device 18 are controlled in the first embodiment, the response of each device to the control is detected and input to the control ECU 10. Then, the control ECU 10 wirelessly transmits the response information of each device to the lead car 1 as communication data, and the control ECU 10 of the lead car 1 receiving the response information corresponds to the steering wheel, accelerator pedal or brake pedal of the lead car 1 it is also possible to operate by outputting an electrical signal for generating a response. Thereby, the response of the following vehicle 2 to the driver’s operation is reproduced.

[0063]

According to the formation method of an automatic follow-up system according to claim 1, the driver is as if the follow-up car is looking at the image displayed on the display means without changing from the lead car to the follow-up car one by one. As in a ride, it is possible to remotely steer the following vehicle, and it is possible fo shorten the time to start row travel,

[0064]

According to the formation method of an automatic follow-up system according to claim 2. when there are a plurality of foiiow-up vehicles terming a formatter:, She foiiow-up vehicles arc sequentially remotely driven one by one to easily form a formation consisting of a plurality of vehicles, can do.

[0065]

According to the formation method of automatic foiiow-up system according fo claim 3, the leading vehicle can be freely switched as the following vehicle remote control vehicle and as the following vehicle leading vehicle by mode switching by the changeover switch. Freedom of

[0066]

According to the formation method of an automatic foiiow-up system according to claim 4, the follow-up vehicle is driven by remote control driving until the foiiow-up vehicle approaches a predetermined distance to the preceding vehicle immediately thereafter, and the automatic drive is switched 

[0067]


According to the formation method of automatic tracking system according to claim 5, the driver of the loading oar can perform backward traveling of the following vehicle while looking at the rearview of the following vehicle displayed on the display means. Remote control is also easy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 2, 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki '299 in view of Rockmore et al 2021/0041262 .
      The JP ‘299 discloses all features of the claimed invention but for the exact disclosure of monitoring speed to control switching from remote to automatic driving mode. In regard to claim 3 Fujimaki discloses accelerator position as a control variable. The PG Pub to Rockmore discloses in the abstract that switching from automatic control to manual control may be based on vehicle speed and an alert is issued when the mode is switched. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to switch from remote control to manual control as suggested by Rockmore and alert the driver when the speed is too high in order to promote safety. In regard to claim 3 it is considered obvious that acceleration would be used as a reason to change modes in order to promote safety of the occupant.
ABSTRACT: 

An on-board computing system for a vehicle is configured to generate and 
selectively present a set of autonomous-switching directions within a 
navigation user interface for the operator of the vehicle.  The 
autonomous-switching directions can inform the operator regarding changes to 
the vehicle's mode of autonomous operation.  The on-board computing system can 
generate the set of autonomy-switching directions based on the vehicle's route 
and other information associated with the route, such as autonomous operation 
permissions (AOPs) for route segments that comprise the route.  The on-board 
computing device can selectively present the autonomy-switching directions 
based on locations associated with anticipated changes in autonomous operations 
determined for the route of the vehicle, the vehicle's location, and the 
vehicle's speed.  In addition, the on-board computing device is further 
configured to present audio alerts associated with the autonomy-switching 
directions to the operator of the vehicle.
Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                               PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661